Exhibit 10.1

EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT dated as of December 23, 2005, by and between Feldman
Mall Properties, Inc., with its principal place of business at 3225 North
Central Avenue, Suite 1205, Phoenix, Arizona 85012 (the “Company”) and Lloyd
Miller, residing at the address set forth on the signature page hereof (the
“Executive”).

     WHEREAS, the Company wishes to employ the Executive, and the Executive
wishes to accept such offer, on the terms set forth below:

     Accordingly, the parties hereto agree as follows:

     1.     Employment. The Company hereby employs the Executive, and the
Executive hereby accepts such employment. Such employment shall continue until
such time as either party notifies the other party of termination not less than
thirty (30) days in advance of the effective date of termination (the period
during which the Executive is employed hereunder being hereinafter referred to
as the “Term”).

       2.     Duties. During the Term, the Executive shall be employed by the
Company as an Executive Vice President of the Company in charge of leasing and
marketing, and, as such, the Executive shall faithfully perform for the Company
the duties of said office and shall perform such other duties of an executive,
managerial or administrative nature as shall be specified and designated from
time to time by the Chief Executive Officer (“CEO”) of the Company. The
Executive shall report to the CEO and to the Board of Directors (“Board”). The
Executive shall devote substantially all of his business time and effort to the
performance of his duties hereunder; provided that in no event shall this
sentence prohibit the Executive from performing personal and charitable
activities, and other business interests that do not conflict with any business
activities of the Company.

       3.     Compensation.

           3.1     Salary. The Company shall pay the Executive during the Term a
salary at a minimum rate of $225,000 per annum (the “Annual Salary”), in
accordance with the customary payroll practices of the Company applicable to
senior executives. At least annually, the Board shall review the Executive’s
Annual Salary and may provide for such increases therein as it may in its
discretion deem appropriate. (Any such increased salary shall constitute the
“Annual Salary” as of the time of the increase.)    

--------------------------------------------------------------------------------



 

           3.2     Bonus. During the Term, in addition to the Annual Salary, on
June 1, 2006, January 1, 2007, and every six months thereafter during the Term,
the Executive shall have the opportunity to receive a bonus; the bonus on May 1,
2006 would be up to $87,500, the bonus on January 1, 2007 would be up to
$102,333, and each six-month bonus thereafter (i.e. every January 1 and July 1)
would be up to $87,500. The amount of the Executive’s bonus under the preceding
sentence shall be determined by the Company considering only the Executive’s
performance, including new leases, lease renewals, accuracy of leasing
projections and budgets, and discharge of management responsibilities, and
without regard to the Company’s overall economic performance. The foregoing
bonuses will be paid to the Executive within ten (10) days following the bonus
date specified above. The forgoing shall not limit the Executive’s eligibility
to receive any other bonus under any other bonus plan, stock option or
equity–based plan, or other policy or program of the Company, but Executive
acknowledges that the Company will consider the bonus provided to Executive
under the first sentence of this Section 3.2 in determining the presence or
amount of Executive’s participation in any other bonus plan.

           3.3     Benefits – In General. The Executive shall be permitted
during the Term to participate in any group life, hospitalization or disability
insurance plans, health programs, retirement plans, fringe benefit programs and
other benefits that may be available to other senior executives of the Company
generally, on the same terms as such other executives, in each case to the
extent that the Executive is eligible under the terms of such plans or programs,
and coverage under the Company’s health insurance and hospitalization plans
shall include, and the Company shall pay the premiums applicable to such
coverage for, the Executive, the Executive’s spouse, minor children and adult
children under age 23 who are full time undergraduate or graduate students, to
the extent elected by the Executive.

           3.4     Vacation. The Executive shall be entitled to vacation of no
less than twenty (20) business days per year, to be taken by the Executive on
such days as may be approved by the CEO of the Company. The Executive shall have
the right to carry over unused vacation days, but any such carry over of
vacation days shall not exceed twenty (20) business days at any time.

2

--------------------------------------------------------------------------------



 

           3.5     Expenses – In General. The Company shall pay or reimburse the
Executive for all ordinary and reasonable out-of-pocket expenses actually
incurred (and, in the case of reimbursement, paid) by the Executive during the
Term in the performance of the Executive’s services under this Agreement in
accordance with the Company’s policies regarding such reimbursements, but in no
event later than thirty (30) days following request for reimbursement
accompanied by copies of bills).

           3.6     Automobile. During the Term, the Company shall provide the
Executive with an automobile allowance of $500 per month, payable pro-rata with
each bi-weekly paycheck.

           3.7     Cellular Telephone. During the Term, the Company shall
provide the Executive with the use of a cellular telephone, or, so long as such
will not increase the Company’s expense, reimburse Executive (within thirty (30)
days following monthly invoice) for a cellular phone and phone plan obtained by
the Executive.

           3.8     Stock Grant. Concurrently with execution of this Agreement,
Executive and Company shall execute a Restricted Stock Award Agreement granting
Executive shares of stock in the Company. The Restricted Stock Award Agreement
shall govern the terms of such stock grant except where this Agreement expressly
governs; in the event of any conflict between this Agreement and the Restricted
Stock Award Agreement, this Agreement shall control.            3.9 Compensation
for Prior Employment Benefits. In partial compensation of Executive foregoing
certain benefits that would have accrued to Executive if Executive had remained
with his prior employer, Company shall pay to Executive the sum of $30,000 on
April 1, 2006 provided Executive is then employed by Company.    

3

--------------------------------------------------------------------------------



 

     4.     Certain Terminations of Employment; Certain Benefits.

           4.1     Termination by the Company for Cause; Termination by the
Executive without Good Reason.

                    (a)     For purposes of this Agreement, “Cause” shall mean
the Executive’s:

                        (i) conviction of (or pleading nolo contendere to) a
felony (but in no event including a traffic or similar violation);

                        (ii) engagement in the performance of his duties
hereunder, in willful misconduct, willful or gross neglect, fraud,
misappropriation or embezzlement;

                        (iii) repeated substantial failure to materially adhere
to the reasonable directions of the CEO, and failure of the Executive to cure
such failure within a reasonable period of time following written notice; or

                        (iv) material breach of any of the provisions of Section
5, and failure of the Execute to cure such breach within a reasonable period of
time following written notice.

                    (b)     The Company may terminate this Agreement and the
Executive’s employment hereunder with or without Cause, and the Executive may
terminate his employment on at least 30 days’ written notice given to the
Company. If the Company terminates the Executive for Cause, or the Executive
terminates his employment and the termination by the Executive is not for Good
Reason (as hereinafter defined), (i) the Executive shall receive Annual Salary
and other benefits (including any bonus for a bonus period (as described in
Section 3.2) completed before termination and awarded but not yet paid) earned
and accrued under this Agreement prior to the termination of employment (and
reimbursement under this Agreement for expenses incurred prior to the
termination of employment); and (ii) the Executive shall have no further rights
to any other compensation or benefits under this Agreement on or after the
termination of employment, but the Executive shall retain any shares of stock in
the Company that have previously vested.

           4.2     Good Reason for Executive Termination. For purposes of this
Agreement, “Good Reason” shall mean, unless otherwise consented to by the
Executive,

                    (i) the material reduction of the Executive’s authority,
duties and responsibilities or the assignment to the Executive of duties
materially inconsistent with the Executive’s position with the Company;

                    (ii) a reduction in Annual Salary of the Executive;

                    (iii) the Company’s failure to pay the Executive any amounts
otherwise due hereunder or under any plan, policy, program, agreement,
arrangement or other commitment of the Company; or

                    (iv) the Company’s material and willful breach of this
Agreement.

4

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof, specifying a termination date
no later than thirty (30) days from the date of such notice and describing the
event or condition purportedly giving rise to the termination for Good Reason,
is given by the Executive to the CEO and the General Counsel of the Company
within thirty (30) days after such event is alleged to have occurred; (ii) if
there exists (without regard to this clause (ii)) an event or condition that
constitutes Good Reason, the Company shall have twenty (20) days from the date
notice of such a termination is given to cure such event or condition and, if
the Company does so, such event or condition shall not constitute Good Reason
hereunder; and (iii) Good Reason shall not be deemed to exist at any time at
which there exists an event or condition which could serve as the basis of a
termination for Cause.

     4.3     Termination Due to Death or Disability, Termination by Company
Without Cause, or Termination by Executive For Good Reason. If the Executive
dies during the Term, the Term shall terminate as of the date of death, and the
obligations of the Company to or with respect to the Executive shall terminate
in their entirety upon such date except as otherwise provided under this Section
4. If the Executive by virtue of ill health or other disability is unable to
perform substantially and continuously the duties assigned to him for more than
180 consecutive or non-consecutive days out of any consecutive 12-month period,
the Company shall have the right, to the extent permitted by law, to terminate
the employment of the Executive upon notice in writing to the Executive. Upon
termination of employment due to death or disability, upon termination of
employment by the Company without Cause or upon termination of employment by the
Executive for Good Reason, (i) the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall be entitled to
receive any Annual Salary and other benefits earned and accrued under this
Agreement prior to the date of termination (and reimbursement under this
Agreement for expenses incurred prior to the date of termination); (ii) for a
period of two years after termination of employment, the Executive (if
applicable), and in the event of his death, his spouse and his dependents, shall
receive such continuing coverage under the group health plans they would have
received under this Agreement (but at such costs no higher than as in effect
immediately preceding such termination) as would have applied in the absence of
such termination, provided that, the Company shall in no event be required to
provide any benefits otherwise required by this clause (ii) after such time as
the Executive becomes entitled to receive benefits of the same type from another
employer or recipient of the Executive’s services; (iii) without duplication of
any amounts due under clause (i), the Executive shall receive an amount equal to
the bonus that, in the absence of such termination, would have been payable for
the bonus period (as described in Section 3.2) in which termination occurs,
payable at such time as would have applied in the absence of such termination,
with such amount to be multiplied by a fraction (x) the numerator of which is
the number of days in such period preceding the termination and (y) the
denominator of which is the number of days in such period; (iv) all outstanding
unvested equity-based awards (including, without limitation, stock options and
restricted stock) held by the Executive shall fully vest and become immediately
exercisable, as applicable, and subject to the terms of such awards; and (v)
except as specified in the following sentence, the Executive (or the Executive’s
estate or beneficiaries in the case of the death of the Executive) shall have no
further rights to any other compensation or benefits hereunder, or any other
rights hereunder (but, for the avoidance of doubt, shall receive such disability
and death benefits as may be provided under the Company’s plans and arrangements
in accordance with their terms). In addition, upon termination of employment by
the Company without Cause or by the Executive for Good Reason occurring prior to
the expiration of two (2) years from the commencement of Executive’s employment,
Executive shall be entitled to receive a lump sum payment of salary that
Executive would have been entitled to receive if Executive had remained employed
for the balance of such two (2) year period from the commencement of Executive’s
employment.

5

--------------------------------------------------------------------------------



 

       4.4     Change of Control. Without duplication of the foregoing, upon a
“Change of Control” (as defined below) while the Executive is employed, all
outstanding unvested equity-based awards (including stock options and restricted
stock) shall fully vest and shall become immediately exercisable, as applicable.
In addition, if, after a Change of Control, the Executive terminates his
employment with the Company at any time on or prior to the three-month
anniversary of the Change of Control, such termination shall be deemed a
termination by the Executive for Good Reason. For purposes of this Agreement,
“Change in Control” shall mean the happening of any of the following:

                (i) any “person,” including a “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), but excluding the Company, any entity controlling, controlled
by or under common control with the Company, any employee benefit plan of the
Company or any such entity, and Executive and any “group” (as such term is used
in Section 13(d)(3) of the Exchange Act) of which the Executive is a member) is
or becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of either (A) the combined voting power of the Company’s then
outstanding securities or (B) the then outstanding common stock of the Company
(in either such case other than as a result of an acquisition of securities
directly from the Company); provided, however, that, in no event shall a Change
in Control be deemed to have occurred upon an initial public offering or a
subsequent public offering of the common stock under the Securities Act of 1933,
as amended; or

6

--------------------------------------------------------------------------------



 

                (ii) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, shares representing in the aggregate 50% or more of the combined
voting power of the securities of the corporation issuing cash or securities in
the consolidation or merger (or of its ultimate parent corporation, if any); or

                (iii) there shall occur (A) any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by “persons”
(as defined above) in substantially the same proportion as their ownership of
the Company immediately prior to such sale or (B) the approval by stockholders
of the Company of any plan or proposal for the liquidation or dissolution of the
Company; or

                (iv) the members of the Board at the beginning of any
consecutive 24-calendar-month period (the “Incumbent Directors”) cease for any
reason other than due to death or disability to constitute at least a majority
of the members of the Board; provided that any director whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the members of the Board then still in office who were
members of the Board at the beginning of such 24-calendar-month period, shall be
deemed to be an Incumbent Director.

7

--------------------------------------------------------------------------------



 

       5.     Covenants of the Executive.

           5.1     Covenant Against Competition; Other Covenants. The Executive
acknowledges that (i) the principal business of the Company (which expressly
includes for purposes of this Section 5 (and any related enforcement provisions
hereof), its successors and assigns) is the acquiring, owning and redeveloping
of enclosed shopping malls (such business herein being referred to as the
“Business”); (ii) the Company is one of the limited number of persons who have
developed such a business; (iii) the Company’s Business is, in part, national in
scope; (iv) the Executive’s work for the Company has given and will continue to
give him access to the confidential affairs and proprietary information of the
Company; (v) the covenants and agreements of the Executive contained in this
Section 5 are essential to the business and goodwill of the Company; and (vi)
the Company would not have entered into this Agreement but for the covenants and
agreements set forth in this Section 5. Accordingly, the Executive covenants and
agrees that:

                    (a)     By and in consideration of the salary and benefits
to be provided by the Company hereunder, and subject to Executive receiving all
monies due to him under the severance arrangements set forth herein, and further
in consideration of the Executive’s exposure to the proprietary information of
the Company, the Executive covenants and agrees that, during the period
commencing on the date hereof and ending one year following the date upon which
the Executive shall cease to be an employee of the Company and its affiliates,
he shall not in the United States, directly or indirectly, except with the prior
approval of the Board, (i) engage in the Business (other than for the Company or
its affiliates), or (ii) render any services to any person, corporation,
partnership or other entity (other than the Company or its affiliates) whose
principal business is to engage in the Business, or (iii) become interested in
any person, corporation, partnership or other entity (other than the Company or
its affiliates) principally engaged in the Business, as a partner, shareholder,
principal, agent, employee, consultant or in any other relationship or capacity;
provided, however, that, notwithstanding the foregoing, the Executive may invest
in securities of any entity, solely for investment purposes and without
participating in the business thereof, if (A) such securities are traded on any
national securities exchange or the National Association of Securities Dealers,
Inc. Automated Quotation System, and (B) the Executive is not a controlling
person of, or a member of a group which controls, such entity. Notwithstanding
the foregoing, the restrictions in this Section 5(a) shall not apply upon and
after (i) a termination covered by Section 4.3 or (ii) a termination by the
Executive after a Change in Control. In addition, the restrictions of this
Section 5.1(a) shall not apply to any existing investments or other activities
of the Executive which have been disclosed in writing to the Board prior to the
date hereof.

8

--------------------------------------------------------------------------------



 

                    (b)     During and for a one (1) year period after the
period of the Executive’s employment with the Company and its affiliates, the
Executive shall keep secret and retain in strictest confidence, except in
connection with the business and affairs of the Company and its affiliates, all
confidential matters relating to the Company’s Business and the business of any
of its affiliates and to the Company and any of its affiliates, learned by the
Executive heretofore or hereafter directly or indirectly from the Company or any
of its affiliates (the “Confidential Company Information”); and shall not
disclose such Confidential Company Information to anyone outside of the Company
except with the Company’s express written consent and except for Confidential
Company Information which is at the time of receipt or thereafter becomes
publicly known through no wrongful act of the Executive or is received from a
third party not under an obligation to keep such information confidential and
without breach of this Agreement.

                    (c)     During the period commencing on the date hereof and
ending one year following the date upon which the Executive shall cease to be an
employee of the Company and its affiliates, (i) the Executive shall not, without
the Company’s prior written consent, directly or indirectly, knowingly
(i) solicit or encourage to leave the employment or other service of the
Company, or any of its affiliates, any employee thereof or (ii) hire (on behalf
of the Executive or any other person or entity) any employee who has left the
employment of the Company or any of its affiliates within the one-year period
which follows the termination of such employee’s employment with the Company and
its affiliates, and (ii) the Executive will not, whether for his own account or
for the account of any other person, firm, corporation or other business
organization, intentionally interfere with the Company’s or any of its
affiliates’ relationship with, or endeavor to entice away from the Company or
any of its affiliates, any person who during the Term is or was a customer or
client of the Company or any of its affiliates. Notwithstanding the foregoing,
the restrictions in this Section 5.1(c) shall not apply upon and after (i) a
termination covered by Section 4.3 or (ii) a termination by the Executive after
a Change in Control.

9

--------------------------------------------------------------------------------



 

           5.2     Rights and Remedies upon Breach. The Executive acknowledges
and agrees that any breach by him of any of the provisions of Section 5.1 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of Section
5.1, the Company and its affiliates, in addition to, and not in lieu of, any
other rights and remedies available to the Company and its affiliates under law
or in equity (including, without limitation, the recovery of damages), shall
have the right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.

       6.     Other Provisions.

           6.1     Severability. The Executive acknowledges and agrees that he
has had an opportunity to seek advice of counsel in connection with this
Agreement. If it is determined that any of the provisions of this Agreement or
any part thereof is invalid or unenforceable, the remainder of the provisions of
this Agreement shall not thereby be affected and shall be given full effect,
without regard to the invalid portions.

           6.2     Duration and Scope of Covenants. If any court or other
decision-maker of competent jurisdiction determines that any of the Executive’s
covenants contained in this Agreement, or any part thereof, is unenforceable
because of the duration or geographical scope of such provision, then, after
such determination has become final and unappealable, the duration or scope of
such provision, as the case may be, shall be reduced so that such provision
becomes enforceable and, in its reduced form, such provision shall then be
enforceable and shall be enforced.

10

--------------------------------------------------------------------------------



 

           6.3     Enforceability; Jurisdiction; Arbitration. Any controversy or
claim arising out of or relating to this Agreement or the breach of this
Agreement that is not resolved by the Executive and the Company (or its
affiliates, where applicable) shall be submitted to arbitration in New York, New
York in accordance with New York law and the procedures of the American
Arbitration Association. The determination of the arbitrator(s) shall be
conclusive and binding on the Company (or its affiliates, where applicable) and
the Executive and judgment may be entered on the arbitrator(s)’ award in any
court having jurisdiction.

           6.4     Indemnification and Insurance. The Company agrees to
indemnify (in addition to any other indemnification provided to the Executive
under any separate agreement or the by-laws of the Company) the Executive to the
fullest extent permitted by applicable law, as the same exists and may hereafter
be amended, from and against any and all losses, damages, claims, liabilities
and expenses asserted against, or incurred or suffered by, the Executive
(including the costs and expenses of legal counsel retained by the Company (or
if separate counsel is reasonably required by Executive, the reasonable costs
and expenses of legal counsel retained by the Executive) to defend the Executive
and judgments, fines and amounts paid in settlement actually and reasonably
incurred by or imposed on such indemnified party) with respect to any action,
suit or proceeding, whether civil, criminal, administrative or investigative in
which the Executive is made a party or threatened to be made a party, either
with regard to his entering into this Agreement or in his capacity as an officer
or director, or former officer or director, of the Company or any affiliate
thereof for which he may serve in such capacity. Such indemnification shall
continue after the Executive is no longer employed by the Company and shall
inure to the benefit of his heirs, executors, and administrators. The Company
also agrees to secure and maintain a minimum of $10,000,000 of officers and
directors liability insurance and a minimum of $10,000,000 of an errors and
omissions policy providing coverage for the Executive, which coverage shall
continue after termination of employment for a reasonable time (but in no event
for a shorter time than is applicable to any other senior executive of the
Company). The foregoing provisions are in addition to any indemnification
obligations of the Company under any other document or agreement, including
without limitation the articles of incorporation or bylaws of the Company.

11

--------------------------------------------------------------------------------



 

           6.5     Legal Fees. The prevailing party in any litigation,
arbitration or other proceeding involving this Agreement shall be entitled to
recover its costs, reasonable attorneys fees and other reasonable expenses.

           6.6     Notices. Any notice or other communication required or
permitted hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission or sent by certified,
registered or express mail, postage prepaid. Any such notice shall be deemed
given when so delivered personally, telegraphed, telexed or sent by facsimile
transmission or, if mailed, five days after the date of deposit in the United
States mails as follows:

                    (i) If to the Company, to:                       Feldman
Mall Properties, Inc.
1010 Northern Boulevard, Suite 314
Great Neck, New York 11021
Attention: Chief Executive Officer                       with a copy to:        
              Feldman Mall Properties, Inc.
3225 North Central Avenue, Suite 1205
Phoenix, Arizona 85012
Attention: General Counsel                      (ii) If to the Executive, to the
address set forth on the signature page hereof.            

Any such person may by notice given in accordance with this Section 6.6 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

     6.7     Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.

       6.8     Waivers and Amendments. This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any such right, power or privilege
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.

12

--------------------------------------------------------------------------------



 

       6.9     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

       6.10     Assignment.      This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors, heirs and
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred, subject to Section 5.3, pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.

       6.11     Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.

       6.12     Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors, permitted
assigns, heirs, executors and legal representatives.

       6.13     Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original but all such counterparts together shall constitute one and
the same instrument. Each counterpart may consist of two copies hereof each
signed by one of the parties hereto.

       6.14     Survival. Anything contained in this Agreement to the contrary
notwithstanding, any provisions of this Agreement expressly imposing obligations
that survive termination of Executive’s employment hereunder, and the other
provisions of this Section 6 to the extent necessary to effectuate the survival
of such provisions, shall survive termination of this Agreement and any
termination of the Executive’s employment hereunder. Without limitation of the
foregoing, the Company’s obligations under Section 6.4 shall survive termination
of this Agreement.

13

--------------------------------------------------------------------------------



 

       6.15     Existing Agreements. The Executive represents to the Company
that he is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder, except that, as previously disclosed to the
Board, the Executive may have certain non-solicitation and non-interference
obligations to a former employer.

       6.16     Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

     THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK.

14

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have signed their names as of the
day and year first above written.

FELDMAN MALL PROPERTIES INC.

By:       /s/ Jeffrey Erhart                           

Name:       Jeffrey Erhart                            

Title:         Execuitive Vice President       

  /s/ Lloyd Miller                                             
Lloyd Miller



                         

[to be deleted from all public filings:]

Executive’s Address:

_____________________________

_____________________________

 

--------------------------------------------------------------------------------